Citation Nr: 1733288	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for bilateral hearing loss, rated 50 percent from May 22, 2012 to August 1, 2016 and 40 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Shana Dunn, Attorney



ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Regarding hearing loss, during the pendency of this appeal, a June 2014 rating decision increased the Veteran's bilateral high frequency hearing loss rating from 10 percent to 50 percent, effective May 22, 2012.  In a July 2014 statement, the Veteran accepted the 50 percent increase, but later in the same month he submitted a "Notice of Disagreement" (NOD) in regards to the 50 percent rating, which the RO accepted in lieu of a VA Form 9 on that issue. 

A February 2016 rating decision subsequently proposed to reduce the Veteran's hearing loss rating to 40 percent, and this reduction was implemented in a May 2016 rating decision, effective August 1, 2016.  The Board notes that rating reductions claims are separate from increased ratings claims, and the Veteran did not file a NOD with this determination.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  The February 2016 notice of the proposed rating reduction offered the Veteran 60 days to submit additional argument and evidence or request a hearing.  The May 2016 notice accompanying the rating reduction advised the Veteran that he had one year from the date of that decision to file a NOD, or VA Form 21-0958, appealing the reduction.  No such form was filed by the Veteran, who is represented by an attorney.  Accordingly, as the Veteran did not file a timely appeal concerning the propriety of the reduction in rating of his hearing loss, that issue is not before the Board, and the increased rating claim is as phrased on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring once per month over last several months.

2.  Since April 30, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

3.  Prior to March 2015, the Veteran's bilateral high frequency hearing loss was manifested by Level VI hearing impairment in the right ear and Level XI hearing impairment in the left ear; after March 2015, the Veteran's bilateral high frequency hearing loss has been manifested by Level V hearing impairment in the right ear and Level IX hearing impairment in the left ear.

4.  The Veteran's PTSD, hearing loss and migraine headaches have rendered him unable to secure or follow a substantially gainful occupation as of the date of his May 22, 2012 claim for an increased rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).

2.  The criteria for a rating of 70 percent, but no higher, for PTSD are met from April 30, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.3, 4.7, 4.130, DC 9411 (2016).

3.  The criteria for a rating for bilateral high frequency hearing loss in excess of 50 percent from May 22, 2012 to August 1, 2016 and in excess of 40 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§, 4.1, 4.3, 4.7, 4.85, DC 6100, 4.86 (2016).

4.  The criteria for a TDIU are met from May 22, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.3, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Migraine Headaches

The Veteran's migraine headaches are rated 30 percent under DC 8100, which contemplates migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, DC 8100.

The RO construed the Veteran's claim for a TDIU filed on July 30, 2014 as a claim for an increased rating for his migraine headaches.  This form in no way can be construed as a NOD with the June 2014 rating decision awarding service connection for headaches, as it did not indicate any disagreement with that rating decision or desire for appellate review.  See 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  Therefore, the appeal period before the Board, which includes the one-year lookback period, begins on July 30, 2013.

VA regulations do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Here, the Veteran reports prostrating migraine headache attacks once per month that are 8 out 10 in intensity, accompanied by pain on both sides of the head, nausea, vomiting and sensitivity to light and sound, which require him to rest and drink water.  See May 2014 and March 2016 VA examination reports; April and June 2016 Statements.  

The Veteran's reports of once monthly prostrating attacks of migraine headaches are specifically contemplated by a 30 percent rating.  Neither he nor his attorney asserts any increase in frequency over the appeal period.  Accordingly, a rating in excess of 30 percent is not warranted.


PTSD

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides a 70 percent rating when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The RO construed the Veteran's claim for a TDIU filed on July 30, 2014 as a claim for an increased rating for his PTSD.  This form in no way can be construed as a NOD with the June 2014 rating decision awarding service connection for PTSD, as it did not indicate any disagreement with that rating decision or desire for appellate review.  See 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  Therefore, the appeal period before the Board, which includes the one-year lookback period, begins on July 30, 2013.

Initially, the Board notes that the Veteran is also diagnosed with nonservice-connected major depressive disorder and a schizoid personality disorder.  The evidence of record does not sufficiently distinguish the symptoms of these disorders from his service-connected PTSD.  Thus, the Board's instant discussion attributes all of the Veteran's mental health symptoms to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Upon review of the totality of the record, the Board finds that a rating of 70 percent is warranted for the Veteran's PTSD as of April 30, 2014.  On this date of his VA examination, the examiner noted suicidal ideation, impaired impulse control, and difficulty adapting to stressful circumstances.  Other symptoms endorsed during that examination and over the appeal period are continuous severe depression, anxiety, anger, nightmares, and difficulty in establishing and maintaining effective work and social relationships.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017) ("the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.")  Such symptoms support an award of a 70 percent rating for the entire appeal period.

The Board acknowledges the assertions of the Veteran's attorney that the most recent 2016 VA examination is insufficient.  However, she has requested, and the Board has awarded, a 70 percent rating over the appeal period; therefore, her concerns regarding the adequacy of the examination are moot.  In this regard, the Veteran's symptoms do not approximate a rating of 100 percent, as they are not of such a severity, frequency or duration, to result in total occupational and social impairment.  Specifically, there is no evidence in the record of deficiencies in thought processes or communication, he has never reported severe memory loss, delusions or hallucinations, or any inappropriate behavior, and he has consistently maintained the ability to perform activities of daily living.  Suicidal ideation has been endorsed only once during the 5 year appeal period, and he has denied any suicidal behaviors; thus, there is not a persistent danger of the Veteran hurting himself.  There are no other symptoms throughout the appeal period reflective of total occupational and social impairment.  Therefore, a rating in excess of 70 percent is not warranted.

Bilateral High Frequency Hearing Loss

The Veteran's increased rating claim for hearing loss was filed on May 22, 2012; thus, the appeal period before the Board begins on May 22, 2011.  His hearing loss is rated 50 percent from May 22, 2012 and 40 percent beginning August 1, 2016.  

Ratings for hearing impairment are derived from a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the Veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  Id.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The August 2012 VA examination report shows that testing could not be accomplished, because it revealed non organic bilateral hearing loss with major discrepancies in findings when comparing threshold search methods.  Thus, the August 2012 VA examination is not valid for rating purposes. 

In May 2014, the Veteran underwent a VA examination, during which he reported that his overall functional impairment was that he had difficulty understanding speech.  That examination revealed the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
65
55
60
50
LEFT
20
80
70
70
60

Average puretone thresholds were 50 for the right ear and 60 for the left ear.  Speech discrimination scores were 66 percent for the right ear and 28 percent for the left ear.  Applying the values for the right ear to Table VI, a numeric designation of VI is obtained.  Because the examination shows an exceptional pattern of hearing impairment in the left ear as defined by § 4.86, the Board must consider the application of both Table VI and Table VIA.  Using Table VI, a numeric designation of XI is obtained for the left ear.  Table VIA provides a numeric designation of IV for the left ear.  Since Table VI results in the higher Roman numerical designation, as compared to Table VIA, it will be utilized for the left ear.  According to Table VII under DC 6100, a 50 percent rating is warranted for the level of hearing impairment demonstrated at the May 2014 VA examination.  38 C.F.R. § 4.85.  

In March 2015, the Veteran underwent a VA examination which revealed the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
60
50
55
46
LEFT
25
70
70
65
58

Average puretone thresholds were 46 for the right ear and 58 for the left ear.  Speech discrimination scores were 64 percent for the right ear and 38 percent for the left ear.  Applying the values for the right ear, a numeric designation of V is obtained under Table VI.  As the audiometric findings show exceptional hearing impairment in the left ear, the application of Table VI and Table VIA must be considered.  Applying Table VI, a numeric designation of IX is obtained, and a numeric designation of IV is obtained using Table VIA.  Again, the numerical designation under Table VI will be used for the left ear, as it is higher than Table VIA.  Accordingly, Table VII under DC 6100 provides that a 40 percent disability rating is assignable for the level of hearing impairment demonstrated at the March 2015 VA examination.  38 C.F.R. § 4.85.

There are no other test results during the appeal period.  As noted above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a rating in excess of 50 percent from May 22, 2012 and in excess of 40 percent beginning August 1, 2016 is not warranted.

TDIU

The Veteran asserts that his hearing loss, migraines and PTSD prevent him from securing or following any substantially gainful employment.  

He filed an increased rating claim for his service-connected bilateral hearing on May 22, 2012; which is also currently on appeal and discussed herein.  A claim for entitlement to TDIU is part of a claim for increased compensation when a Veteran's inability to obtain and maintain substantially gainful employment is expressly raised by a veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, in this circumstance, entitlement to a TDIU is not a separate claim for benefits, but rather involves "an attempt to obtain an appropriate rating for a disability or disabilities."  As such, the Board finds that the "date of claim" for TDIU, pursuant to Rice, is May 22, 2012.

He meets the schedular TDIU criteria as of the date of his claim, or May 22, 2012.  38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.

The Veteran reported working as a distribution clerk at the United States Postal Office from November 9, 1985 to June 1, 2006: however, his employer indicates he last worked on October 10, 2000.  See July 2014 VA Form 21-8940 and April 2015 VA Form 21-4192.  He states that he has a GED, and reports that he sleeps only 2 hours per night and naps in 10-15 minute increments throughout the day.  See February 2015 and March 2016 VA examination report.  Also, he has consistently described himself as angry and irritable, and frequently has angry outbursts and yells.  Id.  

There are some opinions from VA examiner noting that individual disabilities did not preclude employment, unaccompanied by any rationale.  See, e.g., March 2015 VA hearing loss examination report.  Also noteworthy is the opinion of the March 2016 VA psychiatric examiner, who indicates the Veteran had a good work performance when employed years ago, a statement that is wholly irrelevant to the current inquiry of whether he is able to secure or maintain employment.  Critically, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Here, given the Veteran's demonstrated impaired impulse control, difficulty adapting to stressful circumstances, increased anxiety around others, and preference for being alone, coupled with his severe hearing difficulties and his incapacitation from prostrating migraine attacks once per month, the Board finds that the Veteran is unable to secure or maintain a substantially gainful occupation due to his service-connected hearing loss, migraines and PTSD, given his level of education and occupational background.  

Thus, a TDIU is warranted from May 22, 2012.


ORDER

A rating in excess of 30 percent for migraine headaches is denied.

A 70 percent rating for PTSD is granted from April 30, 2014.

An increased initial rating for bilateral hearing loss, in excess of 50 percent from May 22, 2012 to August 1, 2016 and 40 percent thereafter, is denied.

A TDIU is granted from May 22, 2012.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


